355 F.2d 926
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.JEFFERSON STORES, INC., Respondent.
No. 22190.
United States Court of Appeals Fifth Circuit.
Jan. 24, 1966.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Michael N. Sohn, Atty., N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Elliott Moore, Attorney, N.L.R.B., for petitioner.
Glenn L. Greene, Jr., W. Reynolds Allen, Miami, Fla., Fowler, White, Gillen, Humkey & Trenam, Miami, Fla., of counsel, for respondent.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and FISHER, district judge.
PER CURIAM:


1
The National Labor Relations Board found that Jefferson Stores, Inc.  (1) unlawfully interrogated three employees in violation of Section 8(a)(1) of the Act and (2) discriminatorily discharged employee Stephan A. Sonn in violation of Section 8(a)(3) and (1).  We find substantial evidence in the record to support both of the Board's findings.  As to the interrogation, see NLRB v. Camco, 5 Cir. 1965, 340 F.2d 803.  As to the discriminatory discharge, see NLRB v. Texas Bolt Co., 5 Cir. 1963, 313 F.2d 761, 763; NLRB v. WTVJ, Inc., 5 Cir. 1959, 268 F.2d 346, 347-348.


2
The Board's petition for enforcement is granted.